Case 1:19-cv-02142-RI\/|B-BCI\/| Document 20 Filed 03/13/19 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LEK SECURITIES CORPORATION and
ROX SYSTEMS, INC.

Plainl‘l'jj‘@, Case No.: l:l9-cV-02142-RMB-BCM

- against -

NICOLAS LOUIS, JONATHAN FOWLER, VOLANT=
HOLDING, LLC d/b/a VOLANT TRADING, '
VOLANT TRADING LLC, VOLANT LIQUIDITY,
LLC, AND VOLANT EXECUTION, LLC

Defena’ants.

 

DECLARATION OF WILBERT SHIN

I, Will Shin, under penalty of perjury, declare and affirm as follows:

l. I am Chief Operating Officer of Volant Liquidity, LLC and Chief
Operating Officer and Chief Compliance Officer of Volant Execution, LLC, (together with
Volant Liquidity, LLC, Volant Holding, LLC d/b/a Volant Trading and Volant Trading LLC,
“Volant”) and I make this declaration in opposition to Lek Securities Corporation (“LSC”) and
ROX Systems, Inc’s (together with LSC, the “Plaintiffs”) motion for a preliminary injunction
and temporary restraining order based upon my personal knowledge of the facts recited herein.

Volant Plans to Create A St;_\t_e-of-tlEArt In-Ho\Lse Clearing System.

2. Volant is a technology-driven trading firm that specializes in listed options
market making and execution services, including in the options clearing space.
3. On November l, 2017 , Volant acquired Compass Professional Services,

LLC, which was later renamed Volant Execution, LLC, for its Options Clearing Corporation

Case 1:19-cv-O2142-RI\/|B-BCI\/| Document 20 Filed 03/13/19 Page 2 of 6

membership and six clearing employees who collectively have over 50 years of experience in
clearing options and over 10 years of experience in clearing stock.

4. I have been advised that via Volant’s clearing member transfer
agreements, Volant clears between approximately 75,000 to 250,000 options contracts per day.

5. Volant is developing a state-of-the-art clearing system by leveraging its
existing experience in cutting edge technologies in the highly competitive fields of automated,
proprietary electronic market making, trading, and order routing across Volant’s memberships
and trading activities on over 20 equity, equity options, and futures exchanges in the USA and
Asia.

6. A state-of-the-art clearing system is necessary because advances in
technology have outpaced technology from just a few years ago and the use of antiquated
technology would require the use of additional resources that would add little to Volant’s
existing technical capabilities I am aware of at least two software and technology providers that
offer real time, non-mainframe self-clearing capabilities, and believe and understand that many
firms in the financial services industry use these third-party systems.

7. I have been advised that some of the many modern technologies that
Volant intends to draw on in creating its state-of-the-art clearing system include: a serverless
architecture; multi-region geo-redundancy (with processes running in multiple locations); cloud-
based without any physical location; a highly scalable system using parallel processing with
NoSQL technology; and an Online Transaction Processing (“OLTP”) System.

8. I have been advised that should Volant ultimately succeed in creating a
state-of-the-art clearing system from scratch, that clearing system cannot possibly be active for at

least 15-18 months from now, even according to the most aggressive development plan.

Case 1:19-cv-02142-RI\/|B-BCI\/| Document 20 Filed 03/13/19 Page 3 of 6

9. In order to become fully operational, Volant will need to: (l) be approved
for clearing stock and holding customer assets by FINRA, (2) be approved by the Depository
Trust & Clearing Corporation and/or its subsidiaries (collectively “DTCC”) and given access to
its test environment, (3) be approved by the Options Clearing Corporation to expand Volant’s
options clearing capabilities, and (4) create a clearing infrastructure that supports all functions of
a full service clearing firm, including all desired asset classes, and complies with relevant
regulations

lO. In order to obtain FINRA approval to clear equities and hold customer
assets, Volant will need to file a Continuing Membership Application with FINRA.

ll. The Continuing Membership Application with FINRA has not yet been
filed, and the approval process will take about 3-6 months after filing.

12. Once approved by FINRA, or upon submitting a draft Continuing
Membership Application to DTCC, Volant Will receive access to DTCC’s test environment and
begin work on creating the clearing infrastructure.

13. I have been advised that neither Volant nor Defendants Nicolas Louis
(“Louis”) and Jonathan Fowler (“Fowler” and together with Louis, the “Individual Defendants”)
have written any code relating to, or have begun building, Volant’s clearing infrastructure.

14. Volant’s most aggressive projections suggest that Volant could have a
clearing system up and running 12 months after receiving access to DTCC’s testing environment,

15. If Volant filed its FINRA application tomorrow, the earliest Volant could
have an active, built from scratch clearing system Would be 15-18 months from now (June-

September 2020).

Case 1:19-cv-02142-RI\/|B-BCI\/| Document 20 Filed 03/13/19 Page 4 of 6

Louis’s and Fowler’s Emgloyment with Volant.

l6. Several months after Plaintiffs terminated the Individual Defendants,
Volant and the Individual Defendants began discussing the Individual Defendants’ potential
employment With Volant, as part of Volant’s new and developing partnership with a fintech firm.

l7. Volant was interested in this arrangement due to the generalized skillset
that the Individual Defendants have developed throughout their careers in the clearing industry.

18. Volant required confirmation from the Individual Defendants, and their
respective former attomeys, that the former attorneys had collected any of Plaintiffs’ information
that the Individual Defendants had in their possession and that neither of the Individual
Defendants possessed any of Plaintiffs’ confidential or proprietary information

19. Both Individual Defendants were instructed and both agreed not to access
any prior emails with B. Riley personnel or with the other Individual Defendant reflecting
Plaintiffs’ information.

Volant Put Procedures in Place to Prevent the Use of Plaintiffs’ Proprietarv Illfggation.

20. Once Volant learned of Louis’ Non-Compete and Confidentiality
Agreement, dated April l, 2004, and Fowler’s Non-Compete and Confidentiality Agreement,
dated October 10, 2011 (together, the “Non-Compete and Confidentiality Agreements”, which
are included as Exhibits 3 and 4 of the Declaration of Samuel Lek), Volant, with the assistance
of outside intellectual property counsel, instituted several procedures that apply to all Volant
personnel participating in the development of Volant’s clearing system to ensure that the
Individual Defendants do not use, and cannot use, Plaintiffs’ proprietary information on behalf of
Volant,

21. Pursuant to these procedures, Volant monitors who writes each version of

a component of code.

Case 1:19-cv-02142-RI\/|B-BCI\/| Document 20 Filed 03/13/19 Page 5 of 6

22. Volant will review all code that the Individual Defendants create to ensure
that the Individual Defendants do not copy any blocks of code into Volant’s repository and, to
the extent practical, that the Individual Defendants cite to publically available information.

23. Volant excluded the Individual Defendants from the process of initially
defining the general functionality and scope of Volant’s clearing system.

24. Volant continues to exclude the Individual Defendants from defining or
developing components of Volant’s clearing system relating to (i) reserve formula computations,
(ii) margin requirement computations, and (iii) risk monitoring The Individual Defendants
believe these areas may concern Plaintiffs, and Volant excluded the Individual Defendants from
these areas to alleviate potential future concerns by Plaintiff.

25. Volant requires all members of its development and business teams to
abide by these procedures.

26. Volant undertook other appropriate measures, both internally and in
communications with the Individual Defendants, to ensure it would not be in a position to either
obtain or use Plaintiffs’ confidential or proprietary information.

27. The measures undertaken by Volant with the hiring of the Individual
Defendants are significantly more than its usual onboarding and employment procedures, and
designed to ensure that Volant does not, and will not, possess any information to which it is not
entitled.

Plaintiffs’ Correspondence with Volant and Its Counsel.

28. In order to respond to any of Plaintiffs’ concerns regarding Plaintiffs’
proprietary information, Schulte Roth & Zabel LLP, as counsel to Volant, (l) asked LSC to
identify the nature of the proprietary information in the Individual Defendants’ possession, and

(2) offered to discuss additional protective protocols.

5

Case 1:19-cv-02142-RI\/|B-BCI\/| Document 20 Filed 03/13/19 Page 6 of 6

29. LSC did not identify any type of proprietary information, but instead
insisted the Individual Defendants’ general knowledge of clearing systems prohibited Volant

from employing them in any capacity.

Pursuant to 28 U.S.C. § 1746, l declare under penalty of perjury that the foregoing

is true and correct.

Executed on: March 13, 2019
New York, New York

 

 

Wilbert Shin

